i          i        i                                                                 i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00023-CV

                                          Nacho JIMENEZ,
                                              Appellant

                                                   v.

                                    Soila Gonzalez MARTINEZ,
                                             Appellee

                    From the 365th Judicial District Court, Maverick County, Texas
                               Trial Court No. 08-01-23163-MCVAJA
                           Honorable Amado J. Abascal III, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: February 18, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                               PER CURIAM